Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant's arguments filed 27 October 2021 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive.

Regarding claims 1, 11, and 15, with reference to representative claim 1, claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Mizota (JP 2003-47666A; a translated copy is attached with the Office Action issued 27 July 2021).
Applicant asserts the cited prior art does not suggest a sensor that is equidistant from the walls, the top and the base of a water tank structure (Applicant’s Remarks filed 27 October 2021, page 8). Examiner respectfully disagrees.
Examiner acknowledges that while Mizota discloses a water tank structure including walls, a top, and a base, as well as a movable sensor, Mizota does not expressly disclose positioning the sensor equidistant from the walls, the top and the base. That is, Examiner acknowledges Mizota does not anticipate the claimed invention under 35 USC 102. However, as described in the previous Office Action (issued 27 July 2021, pages 4-5):
	Mizota does not expressly disclose the movable point is equidistant from the first side wall, the second the side wall, the top wall, and the base.
Mizota so that the movable point is equidistant from the first side wall, the second the side wall, the top wall, and the base since it has been held that where the general conditions (in this case, the movable point) of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (in this case, the equidistant point) by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to choose the equidistant point to get radiation measurements at the center of the water tank apparatus.

Applicant has not presented any specific argument against the obviousness of the modification of the invention of Mizota described in the rejection.
Accordingly, the rejections of claims 1 and 11 are maintained, and newly added claim 15 is similarly rejected.

Regarding claims 2-10, 12-14, and 16-20, Examiner refers to the above response regarding claims 1, 11, and 15.

Claim Objections - Warning
Applicant is advised that should claims 1-6 be found allowable, claims 15-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-9, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota (JP 2003-47666A; a translated copy is attached with the Office Action issued 27 July 2021).

Regarding claim 1, Mizota discloses a water tank apparatus for use with a radiotherapy system (Abstract, par. [0070]), comprising:
	a base, a first side wall and an opposing second side wall, a first end wall and an opposing second end wall, and a top wall, wherein the first end wall, the second end wall, the first side wall, and the second side wall extend between the base and the top wall to define a tank structure (6), wherein an aperture is defined in the top wall adjacent to at least one of the first end wall or the second end wall, and wherein an upstanding rim (9) surrounds the aperture (par. [0029]-[0037], [0055]-[0060], fig. 8); and
	a sensor mounting body (14) fixed within the tank structure configured to position a sensor measurement point of radiation sensor (5) at a predetermined fixed position within the tank structure that is located at a movable point (sensor 5 movable in 3D) to detect radiation (par. [0030], [0057] fig. 1, 8).
	Mizota does not expressly disclose the movable point is equidistant from the first side wall, the second the side wall, the top wall, and the base.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Mizota so that the movable point is equidistant from the first side wall, the second the side wall, the top wall, and the base since it has been held that where the general conditions (in this case, the movable point) of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (in this case, the equidistant point) by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to choose the equidistant point to get radiation measurements at the center of the water tank apparatus.

	Regarding claim 2, Mizota modified teaches the apparatus as claimed in claim 1, wherein the sensor mounting body (14) comprises a wall extending from the base (of 6) and including at least one aperture by which the radiation sensor is mounted in the fixed position (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).

	Regarding claim 3, Mizota modified teaches the apparatus as claimed in claim 1, wherein the base, the first side wall, the second side wall, the first end wall, the second end wall, and the top wall are part of a single unit (6) and inherently have thicknesses (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).
	Mizota modified does not expressly disclose wherein the base, the first side wall, the second side wall, the first end wall, the second end wall, and the top wall have a constant thickness.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Mizota so that the base, the first side wall, the second side wall, the first end wall, the second end wall, and the top wall have a constant thickness since it has been held that where the general conditions (in this case, the thicknesses of various parts of a single unit) of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (in this case, the thicknesses being the same; a constant thickness) by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to use a constant thickness to simplify manufacturing of the water tank as compared to using non-uniform thickness.

	Regarding claim 5, Mizota modified teaches the apparatus as claimed claim 1, further comprising a mounting plate (7) configured to mount the tank structure (6) to a patient bearing couch (22) of a radiotherapy system (Mizota, Abstract, par. [0045], [0070]).

	Regarding claim 6, Mizota modified teaches the apparatus as claimed in claim 5, wherein the mounting plate (7) includes a structure that is engageable in an indexing formation on the couch (22) so as to retain the structure of the tank (6) in an indexed position on the couch (22; Mizota, Abstract, par. [0045], [0070]).

	Regarding claim 7, Mizota modified teaches the apparatus as claimed in claim 1, further comprising a radiation sensor (5) connected to the sensor mounting body (14; Mizota, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).

	Regarding claim 8, Mizota modified teaches the apparatus as claimed in claim 7, wherein the point at which the radiation sensor (5) detects radiation is spaced from the sensor mounting body (14) and at least one of the first end wall or the second an end wall such that, when the apparatus is placed in a radiation beam of a radiotherapy system, a periphery of a radiation field produced by the radiation beam that includes the point is spaced from the sensor mounting body (14), at least one of the first end wall or the second end wall, at least one of the first side wall or the second side wall, the base, and the top wall (Mizota, Abstract, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).

	Regarding claim 9, Mizota modified teaches the apparatus as claimed in claim 7, wherein the radiation sensor is a dosimeter (Mizota, claim 1).

	Regarding claim 15, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

	Regarding claims 16-17 and 19-20, Mizota modified teaches the water tank apparatus of claim 15. For the further limitations of claims 16-17 and 19-20, Examiner refers to the rejections of claims 2-3 and 5-6 above, respectively.

Claim(s) 4, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota as applied to claims 1 and 15 above, and further in view of Li (US 2010/0119033 A1).

	Regarding claims 4 and 14, Mizota modified teaches the apparatus as claimed in claim 1, but does not expressly disclose at least one polymer block located on top of the top wall or located adjacent to at least one of the first side wall or the second side wall.
	Li discloses at least one polymer block (cylindrical polystyrene) used in conjunction with a water tank (par. [0091]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the teachings of Li to include at least one polymer block located on top of the top wall or 
	One would have been motivated to use such a polymer block to aide in calibration.

	Regarding claim 18, Mizota modified teaches the water tank apparatus of claim 15. For the further limitations of claim 18, Examiner refers to the rejection of claims 4 and 14 above.	

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota as applied to claim 9 above, and further in view of Xing (US 2015/0360056 A1).

	Regarding claim 10, Mizota modified teaches the apparatus as claimed in claim 9, but does not expressly disclose the dosimeter includes a Farmer chamber.
	Xing discloses a dosimeter includes a Farmer chamber (par. [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the teachings of Xing so that the dosimeter includes a Farmer chamber.
	One would have been motivated to do so due to the reliability of Farmer chamber-based dosimeters.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota as applied to claim 9 above, and further in view of Li and Matsushita (US 2015/0090892 A1).

	Regarding claim 11, Mizota modified teaches an apparatus according to claim 9 (see rejections of claims 1, 7, and 9 above).
	Mizota modified further teaches a method of detecting radiation from a radiotherapy system (Mizota, Abstract, par. [0070]), comprising:
	connecting a dosimeter sensor (5) to the apparatus (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 8);
	filling the tank structure with water to a level within the upstanding rim that is higher than the top wall (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 8);
	measuring the radiation with the beam directed through the top wall and base (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 8).
	Mizota modified does not expressly disclose positioning the apparatus in the radiotherapy system such that the radiation detection point is located at an isocenter of a radiation beam of the radiotherapy system; and measuring the radiation with the beam directed through at least one of the first side wall or the second the side wall.
	Li discloses a radiation detection point is located at an isocenter of a radiation beam of a radiotherapy system (par. [0027], [0091]).
	Matsushita discloses measuring radiation with a beam directed at various angles and through various walls of a container (par. [0039]-[0041]).
Mizota in view of the teachings of Li and Matsushita to include positioning the apparatus in the radiotherapy system such that the radiation detection point is located at an isocenter of a radiation beam of the radiotherapy system; and measuring the radiation with the beam directed through at least one of the first side wall or the second the side wall.
	One would have been motivated to do so to improve detection accuracy and collect measurements at a variety of angles.

 	Regarding claim 12, Mizota modified teaches the method as claimed in claim 11, further comprising: measuring radiation with a direction of radiation being from the top wall to the base, from the first side wall to the second side wall, from the base to the top wall, and from the second side wall to the first side wall (Matsushita, par. [0039]-[0041]; see rejection of claim 11 above).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the further teachings of Matsushita.
	One would have been motivated to do so to collect measurements at a variety of angles.

	Regarding claim 13, Mizota modified teaches the method as claimed in claim 11, further comprising; placing a polymer block (cylindrical polystyrene) on at least one of, Li, par. [0091]); and
	measuring radiation with the beam directed through the polymer block, the at least one of the top, the first side wall, or the second side wall, and the radiation detection point (Li. par. [0091]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the further teachings of Li, since the rearrangement of parts has been held to be an obvious matter of design choice. See MPEP 2144.04 (VI)(C).
	One would have been motivated to use such a polymer block to aide in calibration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884